Duer, J.
Although it was held in Jones v. Lawlin, that the provisions of § 292 of the Code are applicable to prior judgments, it appears from the head-note of the Report that an execution had been issued and returned unsatisfied after the Code went into effect; and but for this circumstance, I cannot believe that an order for the examination of the debtor would have been made. I am clearly of opinion that the provisions of the Code, from the language used, are applicable only to executions thereafter to be issued and returned, and consequently must refuse- to make the order applied for.
(Oakley, 0. J., concurred.)